Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the sentence of the Wayne Circuit Court on the defendant’s first-degree murder conviction, and we remand this case to the trial court for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012); and Montgomery v Louisiana, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016). We note that the Court of Appeals erred in dismissing the defendant’s delayed application for leave to appeal under MCE 6.502(G) because this was the defendant’s first motion for relief from judgment since August 1, 1995. We do not retain jurisdiction.